NOT FOR PUBLICATION
                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  J&J SPORTS PRODUCTIONS, INC.,
                        Plaintiff,                        Civil No.: 18-cv-13165 (KSH) (CLW)


           v.
  2216 BERGENLINE AVE., LLC D/B/A EL
  CENTRO BAR; MARIO GUTIERREZ;                                          OPINION
  GEOVANNI VILLALTA,

                         Defendants.


 Katharine S. Hayden, U.S.D.J.

    I.          Introduction

          This matter comes before the Court on the motion (D.E. 17) of plaintiff J&J Sports

 Productions, Inc. for default judgment against defendant 2216 Bergenline Ave., LLC d/b/a El

 Centro Bar (“El Centro”). Plaintiff alleges that El Centro, without authorization, broadcast a

 November 2016 boxing match as to which plaintiff had exclusive distribution rights.

    II.         Background

          The complaint alleges as follows. Plaintiff is a California corporation with a principal

 place of business in San Jose. (D.E. 1, Compl. ¶ 5.) It is a closed-circuit distributor of sporting

 and entertainment programming. (Id. ¶ 22; D.E. 17-1, Gagliardi Aff. ¶ 3.) Plaintiff had the

 exclusive right to exhibit, at commercial closed circuit outlets, the November 5, 2016 telecast of

 a boxing match entitled Manny Pacquiao v. Jesse Vargas Championship Fight Program (the

 “Program”), and it sublicensed to various commercial entities, including bars and restaurants, the

 limited right to publicly exhibit the Program. (Compl. ¶¶ 20-21; Gagliardi Aff. Ex. A.) El

 Centro is a New Jersey company with a bar located in Union City. (Compl. ¶¶ 6-7; Gagliardi


                                                   1
Aff. Ex. B.) On November 5, 2016, it allegedly intercepted and broadcast the Program, despite

having no sublicense from plaintiff to do so. (Compl. ¶¶ 12-16, 23-25.) Plaintiff claims that this

broadcast resulted in income and increased profits for El Centro. (Id. ¶¶ 15, 17.)

           On August 24, 2018, plaintiff filed its complaint against El Centro and two individuals,

Mario Gutierrez and Geovanni Villalta,1 who it claimed owned, operated, or otherwise

supervised the activities at El Centro. The complaint asserted claims for violations of 47 U.S.C.

§ 605 (count I) and, in the alternative, 47 U.S.C. § 553 (count II), as well as common law claims

of conversion (count III), unlawful interference with prospective economic advantage (count IV),

unlawful interference with contractual relations (count V), and unjust enrichment (count VI).

Plaintiff later dismissed its claims against Gutierrez (D.E. 8, 10) and Villalta (D.E. 13, 15),

leaving El Centro as the sole remaining defendant.

           El Centro was duly served (D.E. 12), but has not answered or otherwise responded to the

complaint. Default was entered against it on February 26, 2019. Plaintiff has now moved for

default judgment (D.E. 17), and relies on an affidavit of Joseph M. Gagliardi, plaintiff’s

president (D.E. 17-1, Gagliardi Aff.), a certification of counsel (D.E. 17-2, Peters Certif.), and a

brief (D.E. 17-3, Moving Br.). Plaintiff seeks judgment only on count I, for violation of 47

U.S.C. § 605, in the amount of $25,500. (Peters Certif. ¶¶ 6-7.) Plaintiff also requests 30 days to

submit its “request for full costs, including reasonable attorneys’ fees.” (Id. ¶ 8.)

    III.      Legal Standard

           The Court may enter default judgment under Fed. R. Civ. P. 55(b)(2) against a properly

served defendant who does not file a timely responsive pleading. Chanel, Inc. v. Gordashevsky,




1
  The record reflects several different spellings of Villalta’s name. (D.E. 1, 13.) The Court uses
the spelling in the complaint.


                                                   2
558 F. Supp. 2d 532, 535 (D.N.J. 2008) (Kugler, J.). Although cases are to be decided on their

merits where practicable, whether to grant a motion for default judgment is “largely a matter of

judicial discretion.” Id. In ruling on the motion, the Court accepts the well-pleaded factual

allegations in the complaint as true but “need not accept the moving party’s legal conclusions or

allegations relating to the amount of damages,” and must “ascertain whether ‘the unchallenged

facts constitute a legitimate cause of action, since a party in default does not admit mere

conclusions of law.’” Id. at 535-36 (citations omitted).

         In addition to determining that the facts state a legitimate cause of action and that the

movant has established its damages, the Court must “make explicit factual findings as to:

(1) whether the party subject to default has a meritorious defense, (2) the prejudice suffered by

the party seeking default, and (3) the culpability of the party subject to default.” Doug Brady,

Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (Ackerman, J.)

(citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987)). The Court must also be

satisfied that it has subject matter and personal jurisdiction, and that the defendant was properly

served. See Joe Hand Promotions, Inc. v. Batra, 2017 WL 838798, at *2 (D.N.J. Mar. 2, 2017)

(Vazquez, J.).

   IV.      Analysis

         The threshold requirements for entry of default judgment are met here. The Court has

subject matter jurisdiction over plaintiff’s 47 U.S.C. § 605 claim. 28 U.S.C. § 1331; 47 U.S.C.

§ 605(e)(3). Plaintiff’s service of process on the company’s registered agent within the state

(D.E. 12) suffices for personal jurisdiction. Fed. R. Civ. P. 4(h), (k)(1)(A); N.J. Ct. R. 4:4-

4(a)(6). El Centro has not answered or otherwise responded to the complaint, and default has

been entered by the Clerk against it.




                                                   3
       Plaintiff has also stated a claim under 47 U.S.C. § 605, and the record suggests no

meritorious defense.2 Section 605(a) prohibits the unauthorized interception and publication of

communications. Three elements must be established to state a claim: “(1) interception of a

satellite transmission or broadcast, (2) lack of authorization, and (3) publication.” J&J Sports

Prods. v. Ramsey, 757 F. App’x 93, 95 (3d Cir. 2018). Here, plaintiff’s submissions satisfy the

requirements. Plaintiff held the exclusive rights to distribute the Program in venues such as El

Centro and did not sublicense those rights to El Centro. (Gagliardi Aff. ¶¶ 3-4, 7 & Ex. A;

Compl. ¶¶ 20-21.) From this, it may be properly inferred El Centro lacked authorization to

broadcast the Program. Nonetheless, it showed the Program on November 5, 2016, as confirmed

by plaintiff’s auditor. (Compl. ¶ 23; Gagliardi Aff. ¶ 7 & Ex. B.) When the auditor visited, the

Program was being shown on one of the bar’s six televisions, and between 56 and 68 patrons

were present. (Gagliardi Aff. Ex. B.)

       The remaining factors also weigh in favor of granting the requested judgment.

Defendants’ failure to appear or to file any response to the complaint has prevented plaintiff

from prosecuting this action and obtaining relief, to its prejudice. See Joe Hand Promotions, Inc.

v. Old Bailey Corp., 2018 WL 1327108, at *2 (D.N.J. March 15, 2018) (McNulty, J.); Batra,

2017 WL 838798, at *3 (“[W]ithout a default judgment, Plaintiff has no other means to seek

relief for the harm allegedly caused by Defendants.”). And “[a]bsent any evidence to the

contrary, ‘the [d]efendant’s failure to answer evinces the [d]efendant’s culpability’” in the

default. Joe Hand Promotions, Inc. v. Old Bailey Corp., 2018 WL 1327108, at *2 (quoting

Teamsters Pension Fund of Philadelphia & Vicinity v. Am. Helper, Inc., 2011 WL 4729023, at




2
 Plaintiff is not seeking judgment or relief on its remaining claims, and the Court therefore need
not evaluate their legal sufficiency.


                                                 4
*4 (D.N.J. Oct. 5, 2011)). No such evidence of a reason other than defendants’ “willful

negligence” is present here. See id.

       With respect to damages, the statute permits a plaintiff to elect between actual and

statutory damages. 47 U.S.C. § 605(e)(3)(C)(i)(I)-(II). If the plaintiff elects to seek statutory

damages, it may recover no less than $1,000 and no more than $100,000, “as the court considers

just.” Id. § 605(e)(3)(C)(i)(II). If the Court finds that the statutory violation was committed

“willfully and for purposes of direct or indirect commercial advantage or private financial gain,”

it may, in its discretion, increase the damages award, “whether actual or statutory, by an amount

of not more than $100,000 for each violation.” Id. § 605(e)(3)(C)(ii). Plaintiff has elected to

seek statutory damages, and seeks “at least” $6,000 under 47 U.S.C. § 605(e)(3)(C)(i)(II). (See

Peters Aff. ¶ 7; Moving Br. 7.) Plaintiff also seeks $19,500 in what it refers to as “enhanced”

damages under 47 U.S.C. § 605(e)(3)(C)(ii) for defendants’ alleged willfulness.

       In the absence of a required formula for determining the appropriate amount of damages

to be awarded for § 605 violations (Moving Br. 12), the Court looks to actual damages as a

persuasive metric, as other courts in this district have done. See Batra, 2017 WL 838798, at *3;

Joe Hand Promotions, Inc. v. Waldron, 2013 WL 1007398 (D.N.J. Mar. 13, 2013) (Kugler, J.).

Waldron similarly involved a motion for default judgment in an action seeking statutory and

enhanced damages from commercial defendants for unlawfully showing a fight program in a

restaurant. Judge Kugler concluded that the statutory damages, like actual damages, serve only a

compensatory function, and the enhanced damages serve a deterrent function. See 2013 WL

1007398, at *6-7. There, statutory damages in the amount of the license fee defendants would

have been charged if they properly licensed the program were appropriate. Id. at *7. See also

Joe Hand Promotions, Inc. v. Laguna Lounge, LLC, 2018 WL 314816, at *2 (D.N.J. Jan. 5,




                                                 5
2018) (Salas, J.); Joe Hand Promotions, Inc. v. Candelaria Assocs., LLC, 2017 WL 2304646, at

*2 (D.N.J. May 25, 2017) (Linares, J.); Batra, 2017 WL 838798, at *3. This Court applied the

same rationale in a recent decision involving plaintiff’s nearly identical claims against another

bar. J&J Sports Prods. v. Old Bailey Corp., 2019 WL 4267856 (D.N.J. Sept. 9, 2019). Here, the

Court again applies it, and will award $2,000 in statutory damages, an amount equal to the

sublicense fee that an establishment of El Centro’s capacity would have been charged. (See

Gagliardi Aff. ¶ 8 & Exs. B & C.) Although plaintiff seeks to have defendants’ profits added to

this amount (Moving Br. 11), the record lacks evidence of the amount of those profits, if any.

       With respect to enhanced damages, plaintiff certifies that its programming cannot be

mistakenly intercepted and affirmative steps would have to be taken to do so. (Gagliardi Aff.

¶¶ 9-10, 14.) Additionally, the Court infers from the fact that defendants showed the Program at

El Centro, a place of business, that their actions were taken for commercial advantage or

pecuniary gain. Waldron, 2013 WL 1007398, at *3 (same). As such, the Court will exercise its

discretion to award additional, or enhanced, damages under 47 U.S.C. § 605(e)(3)(C)(ii).

       The Court will not, however, award the full amount plaintiff has requested. Five factors

inform the appropriate amount of an enhanced damages award:

       (1) whether the defendant has intercepted unauthorized broadcasts repeatedly and
       over an extended period of time; (2) whether it reaped substantial profits from the
       unauthorized exhibition in question; (3) whether the plaintiff suffered significant
       actual damages; (4) whether the defendant advertised its intent to broadcast the
       event; and (5) whether the defendant levied a cover charge or significant
       premiums on its food and drink because of the broadcast.

Batra, 2017 WL 838798, at *4. Here, plaintiff has pointed to no other similar conduct by El

Centro, and has provided no evidence of or information about profits, advertising, or promotional

efforts. No cover fee was charged, and plaintiff did not seek to determine whether El Centro

priced its food or drink at a premium for the Program. (Gagliardi Aff. ¶ 17 & Ex. B.) Although



                                                 6
plaintiff alleges that signal piracy in general costs it “millions” (id. ¶¶ 12-13), its actual damages

in this instance – separate from alleged “detrimental effects” on others – appear to be the loss of

the sublicense fee.

          Notably, the auditor observed the Program on one of six televisions placed around the

bar. The 60-inch television, as well as the two 32-inch televisions and the other 42-inch

television, were displaying other programming. (Gagliardi Aff. Ex. B.) In other words, El

Centro does not appear to have featured the Program as a means of drawing customers or

increasing revenue. Under the circumstances, the Court views $2,000 as an appropriate

enhanced damages award. This amount, plus the statutory damages award, results in defendants’

liability for double the amount of the license fee they failed to pay. Accord Joe Hand

Promotions, Inc. v. Old Bailey Corp., 2018 WL 1327108, at *3 (awarding same amount in

enhanced damages as was awarded in statutory damages).

          Finally, 47 U.S.C. § 605(e)(3)(B)(iii) requires that the Court “direct the recovery of full

costs,” including attorneys’ fees, to a prevailing plaintiff. In accordance with L. Civ. R. 54.1 and

54.2, plaintiff shall file its motion for costs and attorneys’ fees within 30 days after the date of

entry of the order and judgment accompanying this opinion.

   V.        Conclusion

          For the foregoing reasons, the Court will grant plaintiff’s motion for default judgment

and award damages in an amount totaling $4,000. An appropriate order and judgment will

follow.

                                                                /s/ Katharine S. Hayden
Date: October 21, 2019                                          Katharine S. Hayden, U.S.D.J




                                                    7
